There is no bill of exceptions, and so far as the record discloses there was no error in the judgment of conviction; but the court erred in sentencing the defendant to a term of one year in the penitentiary. In all cases in which the imprisonment or sentence is 12 months or less, the party must be sentenced to imprisonment in the county jail, or to hard labor for the county. Code 1907, § 7620. there being no error in the judgment of conviction, it is therefore affirmed, and the cause will be reversed for a proper sentence. Ex parte Adams, 187 Ala. 10, 65 So. 514; Robinson v. State, 6 Ala. App. 13,60 So. 558.
The judgment of affirmance heretofore rendered is ex mero motu set aside, the former opinion is recalled, and the judgment of conviction is affirmed, and reversed for proper sentence.
Affirmed in part, and reversed for proper sentence.